La Juez Asociada Señora Naveira de Rodón
emitió la opinión del tribunal.
I
El asunto ante nos está enmarcado dentro de las dispo-siciones de la Ley Núm. 2 de 23 de febrero de 1988 (en adelante Ley Núm. 2), según enmendada, 3 L.P.R.A. sees. 99h-99z, conocida como la Ley sobre el Fiscal Especial Independiente. En armonía con el propósito social que la inspira y su jurisprudencia interpretativa, debemos eva-*669luar la negativa del Panel sobre el Fiscal Especial Indepen-diente (en adelante Panel) de atender una querella contra un funcionario gubernamental, cursada por la Secretaria de Justicia, debido a que la información recibida por el Departamento de Justicia, mediante la cual dio comienzo la investigación preliminar, no fue juramentada. Según in-terpreta el Panel y avala el Tribunal de Circuito de Apela-ciones (en adelante Tribunal de Circuito), éste es un requi-sito exigido por el Art. 4 de la Ley Núm. 2 (3 L.P.R.A. see. 99k) y que, según la jurisprudencia, no es subsanable con declaraciones juradas que se obtengan como producto del proceso de la investigación preliminar que se realice.
H-1 HH
El 16 de noviembre de 2001 el Sr. Jorge Colberg Toro, Secretario General del Partido Popular Democrático, me-diante una carta firmada con su puño y letra, solicitó a la Secretaria del Departamento de Justicia, Hon. Anabelle Rodríguez (en adelante Secretaria), que investigara la con-ducta del entonces Alcalde de Vega Alta, Sr. Juan M. Cru-zado Laureano, ya que mientras ostentaba el cargo de Pre-sidente del Comité Municipal del Partido Popular en dicho Municipio (en adelante el Comité), utilizó fondos de la cuenta bancaria de éste para realizar transacciones con-trarias a la ley.(1)
*670El 8 de marzo de 2002, la Secretaria sometió ante el Panel un informe para recomendar la designación de un Fiscal Especial Independiente (en adelante F.E.I.) para que investigara los actos alegadamente cometidos por el señor Cruzado Laureano. En dicho informe señaló que la investigación preliminar fue realizada por el Departa-mento de Justicia, a solicitud del Secretario General del Partido Popular Democrático, y que en el transcurso de ésta se recopiló evidencia documental y testifical que esta-blece que cuando el señor Cruzado Laureano se desempe-ñaba como Alcalde de Vega Alta, se apropió ilegalmente de dinero del Comité Municipal del Partido Popular Democrá-tico en ese Municipio. Indicó, además, que —como parte de la investigación— se tomaron cinco declaraciones juradas a diferentes funcionarios del Municipio y personas relacio-*671nadas con el Comité Municipal del Partido Popular Democrático.(2)
El 12 de marzo de 2002 el Panel emitió una resolución en la que expresó que de la información sometida por la Secretaria no surgía que la investigación preliminar reali-zada hubiese sido iniciada mediante la presentación de una querella juramentada o al haber recibido información bajo juramento conforme lo requieren la Ley Núm. 2 y la jurisprudencia interpretativa. En vista de ello, sostuvo que estaba imposibilitado de pasar juicio sobre la querella, a menos que el Departamento de Justicia subsanara el defecto. Por su parte, el Tribunal de Circuito confirmó la resolución recurrida. (3)
Por no estar conforme con dicha determinación, la Se-cretaria, representada por el Procurador General, acude ante nos planteando como único error lo siguiente:
Erró el Tribunal de Circuito de Apelaciones al resolver que el Panel no tiene jurisdicción para actuar sobre el informe de la Secretaria de Justicia porque la información recibida inicial-mente por la Secretaria no se juramentó, a pesar de que la Secretaria refirió al Panel, como parte del informe, varias de-claraciones juradas obtenidas durante el curso de la investiga-ción preliminar correspondiente. (Énfasis suplido.)
H-f H-4 H-l
La Ley Núm. 2, a través de la figura del Fiscal Especial Independiente, tiene el propósito de hacer viable la política pública del Gobierno de “prevenir, erradi-*672car y penalizar” toda aquella conducta indebida o constitu-tiva de delito de funcionarios gubernamentales. Responde a la necesidad imperante del Estado de restaurar la con-fianza del Pueblo en su gobierno y en sus servidores públicos. Véase la Exposición de Motivos de la Ley Núm. 2 (1988 Leyes de Puerto Rico 5). Además, bajo la supervisión imparcial de un panel de ex jueces nombrados por el Go-bernador, promueve una investigación completa, imparcial y libre de cualquier conflicto de intereses entre los investi-gadores e investigados. Art. 10 de la Ley Núm. 2 (3 L.P.R.A. sec. 99q). Véase, además, Pueblo v. Rexach Beni-tez, 130 D.P.R. 273, 295 (1992).
La Ley Núm. 2, en su Art. 4, supra, le otorga al Secretario de Justicia la facultad de investigar preliminarmente a empleados y a altos funcionarios del Gobierno tales como el gobernador, los jueces, jefes de agencias y alcaldes, entre otros, cuando reciba información bajo juramento que, a su juicio, constituya causa suficiente para entender que se ha cometido algún delito grave y menos grave incluido en la misma transacción o evento, y los delitos contra los derechos civiles, la función pública y el erario. 3 L.P.R.A. sec. 99k(l). Entre los factores que el Secretario debe tomar en consideración para determinar si la información jurada provee causa suficiente, se encuentran la seriedad de la imputación, la credibilidad de la persona que la formula y los hechos en los que se fundamenta la imputación. Igualmente se considerará causa suficiente para investigar cualquier informe del Contralor o de la Oficina de Ética Gubernamental en el que se recomiende al Secretario de Justicia la presentación de cargos criminales contra cualquiera de los funcionarios cubiertos por las disposiciones de dicha ley. Art. 8(l)-(2) de la Ley Núm. 2 (3 L.P.R.A. sec. 99n(l)-(2)). Véase, además, Pueblo v. Rodríguez Santana, 146 D.P.R. 860, 871-872 (1998).
Concluida la investigación preliminar, el Secretario de Justicia rendirá un informe detallado al Panel y, de *673así entenderlo, recomendará la designación de un F.E.I. 3 L.P.R.A. sec. 99k(2). Cabe destacar que el Panel tendrá dis-creción para nombrar un F.E.I. y ordenar la investigación del caso independientemente de la recomendación del Se-cretario de Justicia. Además, si como resultado de la inves-tigación es necesaria la presentación de denuncias o acu-saciones, esta responsabilidad le corresponderá exclusivamente al F.E.I., y no al Secretario de Justicia. Ley Núm. 2. Véanse: Pueblo v. Rodríguez Santana, supra; Pueblo v. Rexach Benitez, supra, pág. 294.
IV
Como ya expresáramos, la investigación en torno al ex Alcalde del Municipio de Vega Alta, Sr. Juan M. Cruzado Laureano, se inició a solicitud del Sr. Jorge Colberg Toro luego de recibir información sobre posibles actos ilegales con relación a fondos del Comité Municipal del Partido Popular Democrático en ese Municipio. La carta del señor Colberg Toro no fue juramentada, aunque sí fue firmada con su puño y letra.
En el curso de la investigación que realizó el Departa-mento de Justicia se acumuló información, incluyendo de-claraciones juradas, que culminaron en la determinación de causa para creer que el señor Cruzado Laureano, mien-tras se desempeñaba como Alcalde de Vega Alta, incurrió en el delito de apropiación ilegal por más de doscientos dólares, delito grave tipificado en el Art. 166(b) del Código Penal, 33 L.P.R.A. see. 4272. En vista de ello, la Secretaria rindió ante el Panel un informe preliminar recomendando un F.E.I. para que investigara la conducta del señor Cru-zado Laureano.
El Panel, sin embargo, se negó a evaluar el informe de la Secretaria, ya que conforme a su interpretación, el Art. 4 de la Ley Núm. 2, supra, y la jurisprudencia aplicable, le impedían pasar juicio sobre una querella cuando la infor-mación que inicia la investigación preliminar en el caso de *674autos la carta del señor Colberg Toro, no está debidamente juramentada(4) Ello independientemente de que durante el transcurso de la investigación preliminar hayan surgido declaraciones juradas que avalan lo alegado en la carta del señor Colberg Toro. El Tribunal de Circuito, por su parte, confirmó dicha determinación. No les asiste la razón. Vea-mos por qué.(5)
V
En Pueblo v. Rodríguez Santana, supra, pág. 873, ratificando lo ya resuelto en Pueblo v. Rexach Benitez, supra, expresamos que el requisito legal de juramentación no es jurisdiccional sino de cumplimiento estricto, por lo que la falta de éste no priva al Secretario de Justicia de su facultad para iniciar una investigación preliminar, aunque impide al Panel pasar juicio sobre la querella (informe). También aclaramos que la citada Ley Núm. 2 no exige la presentación de una querella ante el Secretario de Justicia; basta sólo con información bajo juramento que constituya causa suficiente para comenzar la investigación preliminar. Indicamos, además, que el fin primordial del requisito de juramentación es desalentar la presentación de querellas frívolas que pongan en riesgo la reputación y el buen nombre del funcionario gubernamental.(6) Por último, pero no menos importante, señalamos que se trata de un defecto que puede ser subsanado con la posterior obtención y remisión al Panel de información bajo juramento siempre y cuando la acción penal no haya prescrito.
De lo antes expuesto podemos razonablemente colegir que no es requisito esencial que la información que da ini-*675ció a la investigación preliminar por parte del Secretario de Justicia tenga que ser juramentada y que, además, sea la única válida para que el Panel pueda considerar el asunto. Lo importante es que se obtengan declaraciones juradas de las cuales suija la causa suficiente exigida por la ley, para que el Secretario rinda el informe al Panel y este último pueda pasar juicio sobre él.
Precisamente, en Pueblo v. Rodríguez Santana, supra, pág. 874, al distinguir la situación en Pueblo v. Rexach Benitez, supra, hicimos hincapié en que en este último, “a diferencia del que nos ocupa, no había información bajo juramento alguno que sirviese como salvaguarda procesal de la reputación del querellado ni que sometiese al quere-llante a la penalidad de perjuicio en caso de haber mentido”. (Énfasis en el original.) Así, pues, la interpreta-ción más razonable, en armonía con la intención legislativa y que evita un resultado indeseable (indebida ventaja del funcionario público investigado sobre el ciudadano común) es que “el querellante” se trate de la persona que presta declaración jurada, independientemente de que sea o no el querellante original.
Darle otra interpretación a lo señalado por este Tribunal le pondría una restricción, indebida y no autorizada por ley, al Departamento de Justicia, ya que en muchos casos el Departamento inicia la investigación a base de una querella o información bajo juramento, pero en mu-chos otros casos la investigación la inicia a base de la in-formación que traen al Departamento de Justicia personas que no tienen conocimiento personal de los hechos o sim-plemente no están dispuestas a prestar una declaración jurada.
 Por otro lado, avalar la interpretación del Panel tendría el efecto práctico de concederle privilegios procesa-les a funcionarios públicos cubiertos por la Ley sobre el Fiscal Especial Independiente que no tendría un ciuda-dano común sujeto a un procedimiento ordinario de inves-*676tigación y procesamiento criminal. Como sabemos, un indi-viduo común está sujeto a ser procesado con información bajo juramento que se obtenga en cualquier etapa o mo-mento de la investigación, mientras que según el Panel y el Tribunal de Circuito, un funcionario público no podría ser procesado si la información inicial que se provee a la Se-cretaria no fue juramentada. Este Tribunal ha señalado que al interpretar la Ley sobre el Fiscal Especial Indepen-diente, los tribunales no pueden crear una norma distinta y más favorable para beneficiar a los funcionarios públicos investigados, en comparación con la investigación y proce-samiento ordinario. Sobre el particular, en Silva Iglecia v. F.E.I., 137 D.P.R. 821, 833 (1995), expresamos que: “los funcionarios públicos investigados bajo la Ley del F.E.I. no pueden tener más derechos de acceso al expediente investi-gativo que los derechos que tiene un ciudadano común que sea objeto de una investigación criminal.” (Enfasis en el original.) Señalamos, además, que
Mi ésta es la norma para todos los ciudadanos, ¿cómo los tribunales van a crear una norma distinta y más favorable para beneficiar a los funcionarios públicos investigados bajo la Ley del F.E.I., en ausencia de una intención legislativa a ese respecto? Ello contravendría la intención del legislador de pro-mover y preservar la integridad de los funcionarios y las ins-tituciones públicas del Gobierno de Puerto Rico a través de los mecanismos dispuestos en la Ley del F.E.I. De avalar la norma creada por el tribunal de instancia en este caso, se estaría erosionando el propósito de nuestra Asamblea Legislativa de diseñar un “componente esencial de un esquema integral e innovador ... con el propósito de restaurar la confianza del pueblo en su gobierno y en sus servidores públicos”. (Enfasis en el original.) Silva Iglecia v. F.E.I., supra, pág. 835.
Como se podrá observar, la Ley Núm. 2 debe interpretarse de forma que el Panel pueda pasar juicio sobre un informe del Secretario de Justicia que recomiende el nombramiento de un F.E.I., siempre que el informe venga acompañado de una o varias declaraciones juradas de las cuales surja la causa suficiente que exige la ley. Sólo la *677ausencia total de información juramentada impediría que el Panel pase juicio sobre el caso referido.
Es norma reiterada en nuestro ordenamiento que “las leyes hay que interpretarlas y aplicarlas en comunión con el propósito social que las inspira, sin desvincularlas de la realidad y del problema humano que persiguen resolver”. (Enfasis suplido y citas omitidas.) Pueblo v. Zayas Rodríguez, 147 D.P.R. 530, 537 (1999), citando a Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 756 (1992).
La decisión emitida por el Panel y avalada por el Tribunal de Circuito no hace valer el propósito social y la inten-ción legislativa de la Ley Núm. 2, ya que su efecto práctico es favorecer indebidamente al funcionario público investi-gado, en detrimento del propósito de ésta de prevenir, erra-dicar y penalizar cualquier comportamiento delictuoso o indebido de cualquier funcionario público y así restaurar la confianza del pueblo en su Gobierno y servidores públicos.
Por los fundamentos antes expuestos, se revoca la deter-minación del Tribunal de Circuito y por consiguiente la re-solución emitida por el Panel, y se devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rivera Pérez emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Hernández Denton no intervino.
— O —

 La carta dispone lo siguiente:
“Hon. Anabelle Rodríguez
Secretaria
Departamento de Justicia
“Estimada Secretaria:
“Como es de su conocimiento, el Sr. Juan Manuel Cruzado Laureano ha sido acusado por un Gran Jurado Federal por varios delitos relacionados a alegados actos de corrupción. El señor Cruzado Laureano, además de ser Alcalde del Municipio de Vega Alta, era Presidente del Comité Municipal del Partido Popular Democrático en dicho Municipio.
“Una vez sale a la luz pública las acusaciones con [sic] el señor Cruzado Lau-reano, el Partido Popular Democrático procedió a suspenderlo sumariamente de to-*670das las posiciones de liderato y además, se requirió la cancelación y entrega de información relacionada a cuentas bancarias abiertas a nombre del Comité Municipal de Vega Alta del Partido Popular Democrático.
“Durante ese proceso de revisión hemos obtenido información en el sentido de que documentos de esa cuenta bancaria han desaparecido. Asimismo, que en esa cuenta bancaria se depositaron y retiraron fondos de la misma, sin que se tenga constancia clara el origen o el propósito para los cuales que [sic] fueron utilizados.
“Dado el hecho de que el señor Cruzado Laureano alegadamente utilizó cuentas bancarias para realizar transacciones contrarias a la ley, solicitamos que el Depar-tamento que usted dirige, intervenga y examine la cuenta del Comité Municipal del Partido Popular Democrático de Vega Alta que está registrada en la Sucursal del Banco Popular de ese Municipio.
“Nos vemos imposibilitados, sin embargo, en proveer el número de dicha cuenta bancaria dado el hecho de que no tenemos esa información.
“Hacemos esta solicitud por entender que esta institución, el Partido Popular Democrático, tiene un firme compromiso de combatir la corrupción y tiene además, una obligación moral de proteger el buen nombre y el prestigio de esta organización política.
“Reciba mis mejores deseos.
“Cordialmente.
(Fdo.) Jorge Colberg Toro
Secretario General”
En el esc. 1 de la sentencia emitida por el Tribunal de Circuito de Apelaciones el 31 de mayo de 2002, surge que —previo a que la petición del Secretario General del Partido Popular fuera sometida al Departamento de Justicia— el Sr. Juan M. Cru-zado Laureano había sido acusado por un Gran Jurado Federal por once cargos que incluían extorsión, lavado de dinero y obstrucción a la justicia.


 Conforme a los documentos que obran en autos, las declaraciones juradas fueron tomadas entre el 22 de febrero y 1ro de marzo. Entre los declarantes figuran: el Sr. Orlando Javier Molina, director de finanzas del Comité en 1998; la Sra. Soraya Ruiz Méndez, secretaria del ex alcalde Cruzado Laureano; el Sr. Benjamín Declet Salgado, designado director de finanzas del Comité en el 2001; el Sr. Pedro E. Ca-rrasquillo Maldonado, ayudante ejecutivo, y el Sr. Eliezer González Ramos, presi-dente interino del Comité.


 El Juez del 'Tribunal de Circuito de Apelaciones, Hon. Charles A. Cordero, emitió una opinión disidente.


 Pueblo v. Rodríguez Santana, 146 D.P.R. 860 (1998); Pueblo v. Rexach Beni-tez, 130 D.P.R. 273 (1992).


 Cabe destacar que no estamos pasando juicio sobre los méritos o deméritos de los cargos imputados al ex Alcalde de Vega Alta, Juan M. Cruzado Laureano.


 Es menester puntualizar que el requisito de juramentación expone al quere-llante o declarante a la penalidad de perjurio, de ser falsa la información brindada.